169 Ga. App. 24 (1983)
311 S.E.2d 846
AMERICAN MUTUAL INSURANCE COMPANY
v.
THOMPSON.
66885.
Court of Appeals of Georgia.
Decided November 23, 1983.
Joseph J. Gigliotti, for appellant.
Brady D. Green, W. Seaborn Jones, for appellee.
SHULMAN, Chief Judge.
Plaintiff/appellant filed suit against defendant/appellee on a contract and appellee counterclaimed. A jury found for appellee in both the main action and the counterclaim, and this appeal followed.
1. In its first enumerated error, appellant argues that a series of jury charges given by the trial court did not state completely the law as to an implied or express waiver of an insurance policy provision. While appellant voiced an objection at trial to the charges at issue, that objection was not the one now enumerated as error. Since "grounds enumerated as error but not raised during trial may not be raised for the first time on appeal" (Jackson v. Meadows, 157 Ga. App. 569, 571 (278 SE2d 8)), we need not consider this enumerated error further.
2. Appellant maintains that reversible error was committed when the trial court gave the jury instructions in an order which differed from that which was given to appellant's counsel. Finding no harm which resulted from this event, we decline to reverse the judgment on this ground. Premium Distributing Co. v. National Distributing Co., 157 Ga. App. 666, 670 (278 SE2d 468).
Judgment affirmed. McMurray, P. J., and Birdsong, J., concur.